DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-12 are objected to because of the following informalities:  the claims state “fillings” sometimes and “filings” other times. For purposes of examination this is deemed a typographical error with all ‘filing’ interpreted as ‘filling’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 recites the limitation "said package" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted that “said package” refers to the electronic cigarette cartridge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over us 20170079325 (Mironov hereinafter) in view of EP 0246107 (Pryor hereinafter).
Regarding claims 8 and 9,  Mironov teaches a cigarette filling aggregate(Fig. 4 and Fig. 5) comprising: a package that wraps (13) an outer peripheral of a long bundle cigarette filling (11); and said long bundle cigarette filing, further comprising: 
and said plurality of long rectangular parallelepiped cigarette filings further comprising:
a first cigarette filing of said plurality that has a long side surface respectively facing and attached to a lateral circumference inner surface of said package (circle on a copy of Fig. 5 below); 
a second cigarette filing that has a short side surface respectively facing and attached to said lateral circumference inner surface of said package (rectangle on a copy of Fig. 5 below); 
[AltContent: rect][AltContent: oval][AltContent: ]a third cigarette filling of said plurality that has a long side surface respectively facing and attached to a long side surface at least one of said plurality of long rectangular parallelepiped cigarette fillings (triangle on a copy of Fig. 5 below); 
    PNG
    media_image1.png
    594
    975
    media_image1.png
    Greyscale

a number of said first cigarette fillings is more than a number of said second cigarette fillings (see Fig. 5);
 a majority of said third cigarette fillings that have a long side surface respectively face and are attached to respective long side surfaces thereof adjacent to each other and form a plurality of groups (see Fig. 5); 
and wherein said plurality of groups form a plurality of void spaces therebetween that pass through said package in a long direction and form a disposition pattern between said plurality of groups (the black spaces in Fig. 5);   
wherein a porosity of said plurality of void spaces in a central half- section area at a horizontal cross-section of said package is higher than a porosity of said plurality of void spaces in an outer half-section area at said horizontal cross-section (Fig. 4); 
wherein  said third cigarette filing has said long side surface facing and attaching directly said long side surface of said first filling to form a second outmost array to cover a most inner surface area of said first filling (also shown in rectangular box in Fig. 5); 
and wherein a central area of said central half area of said plurality of void spaces is configured in a shape effective to receive an inserted heating element (20) of an electric cigarette during an assembly with said inserted heating element (Fig. 4).  
Mironov teaches that a tobacco sheet is crimped and folded to form a tobacco rod, which is then cut to the required size for a tobacco plug ([0044]), but Mironov does not expressly teach that a plurality of long rectangular parallelepiped cigarette filings forming a cigarette filling aggregate; a length of each said long rectangular parallelepiped cigarette fillings being equal to a length of said cigarette filling aggregate.
Pryor teaches a cigarette element wherein the cigarette filings, or tobacco strands, are gathered into a rod-like shape and circumscribed by a wrapper to provide a continuous rod which is then cut to provide a plurality of rods (abstract). Pryor teaches that the plurality of long rectangular parallelepiped cigarette filings form a cigarette filling aggregate and a length of each said long rectangular parallelepiped cigarette fillings is equal to a length of said cigarette filling aggregate (Fig. 3 and col. 9, lines 47-60). It would have been obvious for one of ordinary skill in the art before the effective filing date to have arranged the cigarette filings of Mironov in the manner taught by Pryor with a reasonable expectation of success and predictable results, specifically, the rod has good firmness, good integrity and the various strands do not readily fall out of the ends of the filter element (col. 9, lines 61-64).
Regarding claim 10, modified Mironov teaches that rectangular long parallelepiped cigarette filling further comprise a non-tobacco plant product, such as hemp or bamboo ([0014]).  

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150136154 (Mitrev hereinafter) in view of Mironov and further in view of Pryor.
Regarding claim 11, Mitrev teaches an e-cigarette cartridge (10) comprising: a cigarette filling aggregate (20); a support member (30); and a mouthpiece (50), wherein during use an air flows along said long direction inside the package ([0117]).
Mitrev does not teach that the cigarette filling aggregate is that according to claim 8.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the cigarette filling aggregate for the cigarette filling aggregate taught by Mironov in view of Pryor in claim 8, above, with a reasonable expectation of success and predictable results, specifically the rod has good firmness, good integrity and the various strands do not readily fall out of the ends of the filter element (Pryor, col. 9, lines 61-64).
Regarding claim 12, modified Mitrev teaches the support member further comprises at least a support portion that is in place in an outermost peripheral portion of said package (30); and wherein said support portion is adjacent to said long side surface of said first cigarette filling (Mitrev, Fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747